Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 1 of 27 Pageid#: 4233




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ABINGDON DIVISION

  HUMAN RIGHTS DEFENSE                        )
  CENTER,                                     )
                                              )
               Plaintiff,                     )    Case No. 1:18CV00013
                                              )
  v.                                          )    OPINION AND ORDER
                                              )
  SOUTHWEST VIRGINIA                          )    By: James P. Jones
  REGIONAL JAIL AUTHORITY,                    )    United States District Judge
  ET AL.,                                     )
                                              )
               Defendants.                    )

        Thomas G. Hentoff, Sean M. Douglass, and Thomas S. Chapman, WILLIAMS
  & CONNOLLY LLP, Washington, D.C., Bruce E. H. Johnson, DAVIS WRIGHT TREMAINE
  LLP, Seattle, Washington, and Daniel Marshall, HUMAN RIGHTS DEFENSE CENTER,
  Lake Worth, Florida, for Plaintiff; Katherine C. Londos and Nathan H. Schnetzler,
  FRITH ANDERSON + PEAKE, P.C., Roanoke, Virginia, for Defendants.

        In this suit by a prisoners’ rights organization against a jail authority and its

  superintendent under 42 U.S.C. § 1983, I previously granted summary judgment for

  the plaintiff on its First Amendment claim against the jail authority and on its due

  process claim against both defendants. The parties stipulated to compensatory

  damages in the amount of $1,500, and the plaintiff agreed to waive its demand for

  punitive damages against the superintendent on the due process claim. I then entered

  a permanent injunction. The plaintiff has now moved for an award of attorneys’ fees

  and costs pursuant to 42 U.S.C. § 1988. For the reasons that follow, I will award the

  plaintiff its fees and costs, but in a reduced amount.
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 2 of 27 Pageid#: 4234




                                            I.

        The plaintiff in this case, Human Rights Defense Center (“HRDC”), is a non-

  profit organization that, among other things, distributes books, magazines, and other

  information concerning legal news, prisoners’ rights, and current events to prisoners.

  Defendant Southwest Virginia Regional Jail Authority (“Jail Authority”) prohibited

  all inmates in its several jails in this area of Virginia from obtaining any magazine

  or from obtaining a book without prior permission to order the book in question.

        The facts of this case are set forth in detail in my opinion granting in part and

  denying in part the plaintiff’s motion for summary judgment. Human Rights Def.

  Ctr. v. Sw. Va. Reg’l Jail Auth., 396 F. Supp. 3d 607 (W.D. Va. 2019). In summary,

  I held that the Jail Authority had violated HRDC’s First Amendment rights by (1)

  prohibiting inmates from receiving books except those preapproved by the Jail

  Authority; and (2) prohibiting inmates from receiving any magazines. I further held

  that the Jail Authority and Superintendent Stephen Clear had violated HRDC’s due

  process rights under the Fourteenth Amendment by rejecting or confiscating

  HRDC’s mailings to prisoners without providing adequate notice of the reason for

  the rejection and an opportunity for HRDC to appeal the decision.

        HRDC began sending publications to Jail Authority inmates in 2016. HRDC,

  which frequently litigates cases similar to this one, employs four or five in-house

                                          2
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 3 of 27 Pageid#: 4235




  attorneys and several paralegals. Its in-house attorneys began recording time related

  to the Jail Authority dispute on May 23, 2016. HRDC retained the law firm of

  Williams & Connolly LLP (“W&C”), based in Washington, D.C., in December

  2017, and attorneys from that firm began recording time related to the dispute on

  January 30, 2018. HRDC filed its Complaint on March 28, 2018.

        HRDC seeks an award of fees for the work of ten attorneys and three

  paralegals. These timekeepers include Thomas Hentoff, Partner, W&C (41.8 hours);

  Sean Douglass, Associate, W&C (614.5 hours); Chelsea Kelly, former Associate,

  W&C (66.6 hours); Thomas Chapman, Associate, W&C (164.1 hours); Daniel

  Marshall, General Counsel, HRDC (236.5 non-travel hours plus 12.5 travel hours);

  Lance Weber, former General Counsel, HRDC (2.3 hours); Sabarish Neelakanta,

  former General Counsel, HRDC (5.0 hours); Eric Taylor, Staff Attorney, HRDC (8.7

  hours); Deborah Golden, former Staff Attorney, HRDC (11.3 hours); Masimba

  Mutamba, former Staff Attorney, HRDC (10.1 hours); and HRDC Paralegals,

  (172.2 hours). It seeks payment at the following hourly rates: $390 for Hentoff;

  $250 for Douglass; $225 for Kelly; $200 for Chapman; $380 for Marshall’s non-

  travel time and $190 for his travel time; $390 for Weber; $350 for Neelakanta; $350

  for Taylor; $380 for Golden; $250 for Mutamba; and $125 for the HRDC paralegals.

  HRDC asserts that it has removed from its request hundreds of hours expended on

                                          3
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 4 of 27 Pageid#: 4236




  this case and has reduced the usual rates of the W&C attorneys by more than half.

  HRDC further requests reimbursement of expenses in the amount of $16,053.59,1 a

  number that likewise reflects significant reductions from the actual expenses

  incurred in the course of litigating this matter.

         The defendants object on numerous grounds to both the number of hours and

  the hourly rates sought by HRDC, as well as to certain expenses HRDC seeks to

  recover. The motion for fees and costs has been fully briefed and is ripe for decision.

                                              II.

         In a federal civil rights action such as this one, “the court, in its discretion,

  may allow the prevailing party, other than the United States, a reasonable attorney’s

  fee as part of the costs.” 42 U.S.C.A. § 1988(b). A fee is reasonable if it would be

  “sufficient to induce a capable attorney to undertake the representation of a

  meritorious civil rights case.” Purdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552

  (2010).

         The first step in determining a reasonable fee is to calculate the so-called

  lodestar figure, which consists of a reasonable number of hours expended on the

  litigation multiplied by a reasonable hourly rate. McAfee v. Boczar, 738 F.3d 81, 88


         1
           HRDC initially requested costs of $18,621.60, but in its reply brief, it agreed to
  reduce its request in response to certain objections raised by the defendants.

                                             4
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 5 of 27 Pageid#: 4237




  (4th Cir. 2013). In the Fourth Circuit, “[t]o ascertain what is reasonable in terms of

  hours expended and the rate charged, the court is bound to apply the factors set forth

  in Johnson v. Georgia Highway Express Inc., 488 F.2d 714, 717-19 (5th Cir. 1974).”

  Id. The Johnson factors are:

        (1) The time and labor expended; (2) the novelty and difficulty of the
        questions raised; (3) the skill required to properly perform the legal
        services rendered; (4) the attorney’s opportunity costs in pressing the
        instant litigation; (5) the customary fee for like work; (6) the attorney’s
        expectations at the outset of the litigation; (7) the time limitations
        imposed by the client or circumstances; (8) the amount in controversy
        and the results obtained; (9) the experience, reputation, and ability of
        the attorney; (10) the undesirability of the case within the legal
        community in which the suit arose; (11) the nature and length of the
        professional relationship between attorney and client; and (12)
        attorneys’ fees awards in similar cases.

  McAfee, 738 F.3d at 88 n.5.

        In determining the reasonable number of hours, I should exclude any recorded

  hours that were not reasonably expended. “Cases may be overstaffed, and the skill

  and experience of lawyers vary widely.” Hensley v. Eckerhart, 461 U.S. 424, 434

  (1983). “Hours that are not properly billed to one’s client also are not properly billed

  to one’s adversary pursuant to statutory authority.” Id. (internal quotation marks

  and citation omitted). The Fourth Circuit has recognized the “need to avoid the use

  of multiple counsel for tasks where such use is not justified by the contributions of

  each attorney” and has noted that “[g]eneralized billing by multiple attorneys on a

                                           5
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 6 of 27 Pageid#: 4238




  large case often produces unacceptable duplication.” Rum Creek Coal Sales, Inc. v.

  Caperton, 31 F.3d 169, 180 (4th Cir. 1994).

        The party seeking fees bears the burden of proving that the hourly rate sought

  is reasonable. McAfee, 738 F.3d at 91. “The relevant market for determining the

  prevailing rate is ordinarily the community in which the court where the action is

  prosecuted sits.” Rum Creek, 31 F.3d at 175. “In circumstances where it is

  reasonable to retain attorneys from other communities, however, the rates in those

  communities may also be considered.” Id. The prevailing party bears the burden of

  proving “what attorneys earn from paying clients for similar services in similar

  circumstances.” Depaoli v. Vacation Sales Assocs., L.L.C., 489 F.3d 615, 622 (4th

  Cir. 2007) (quoting Rum Creek, 31 F.3d at 175).

        “[T]he lodestar method produces an award that roughly approximates the fee

  that the prevailing attorney would have received if he or she had been representing

  a paying client who was billed by the hour in a comparable case.” Purdue, 559 U.S.

  at 551. The goal in calculating a fee award “is to do rough justice, not to achieve

  auditing perfection.” Fox v. Vice, 563 U.S. 826, 838 (2011). Thus, “courts may take

  into account their overall sense of a suit, and may use estimates in calculating and

  allocating an attorney’s time.” Id.



                                         6
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 7 of 27 Pageid#: 4239




         After determining the lodestar figure, I must deduct fees for any hours spent

  on unsuccessful claims that are unrelated to successful claims.              Hudson v.

  Pittsylvania Cty., 774 F.3d 231, 237 (4th Cir. 2014). I should then award a

  percentage of the remaining fee amount based on the plaintiff’s degree of success in

  the litigation. Id.

         Here, as is often the case, attorney’s fees will not be paid by the individuals

  who violated the plaintiff’s rights. It is therefore important to calculate a fee that is

  adequate but that does not create “windfalls to attorneys.” City of Riverside v.

  Rivera, 477 U.S. 561, 580 (1986) (internal quotation marks and citation omitted).

                                            III.

                                     A. Lodestar Figure.

                                         1. Hours.

         The time records submitted by HRDC reveal that overstaffing clearly resulted

  in an excessive expenditure of time on this case. The large number of timekeepers

  working on this matter was due in part to turnover at HRDC and W&C rather than

  intentional staffing decisions. Nevertheless, the defendants should not be required

  to pay fees incurred due to the duplication of effort that inevitably happens when so

  many attorneys and paralegals work on a case.



                                            7
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 8 of 27 Pageid#: 4240




        W&C Partner Thomas Hentoff and W&C Associate Sean Douglass were

  involved in this case from the time W&C was first retained, which was

  approximately three months prior to the filing of the Complaint. Hentoff and

  Douglass together recorded most of the hours claimed by W&C. This case was not

  particularly complex, and I find that it would have been reasonable for a firm to staff

  the matter with one partner and one associate. To eliminate excess hours billed by

  W&C Associates due to duplication of effort, a need to bring them up to speed on

  the matter, and their limited experience, I will disallow the hours recorded by Kelly

  and Chapman.

        Similarly, I find it appropriate to award fees for the work of only the two most

  involved in-house attorneys, General Counsel Daniel Marshall and former Staff

  Attorney Deborah Golden. Marshall’s work on the case began on March 31, 2017,

  a year before the Complaint was filed, and continued through briefing of the motion

  for attorneys’ fees. I will therefore disallow the relatively small number of hours

  recorded by Weber, Taylor, Neelakanta, and Mutamba. While these other attorneys

  may have made meaningful contributions to the case, I conclude that restricting fees

  to the hours expended by two in-house counsel and two outside counsel — four

  attorneys rather than ten — provides an appropriate starting point for determining



                                           8
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 9 of 27 Pageid#: 4241




  the number of hours reasonably expended on this case. I will also award fees for the

  work of the three HRDC paralegals, subject to the reductions indicated below.

        Douglass performed most of the legal research, brief writing, and other

  drafting in this case on behalf of HRDC. HRDC filed briefs in support of its Motion

  for Preliminary Injunction, its Motion for Summary Judgment and Permanent

  Injunction, and supplemental briefing in support of a permanent injunction. In

  addition, HRDC submitted briefs in opposition to the defendants’ Motion for

  Summary Judgment, Motion to Dismiss for Lack of Jurisdiction, and Motion to

  Exclude Plaintiff’s Expert.    Both parties filed and briefed motions in limine.

  Douglass edited the Complaint, prepared responses to discovery requests, and

  drafted discovery requests, various affidavits, correspondence to opposing counsel,

  and jury instructions. He conducted witness interviews and prepared for and

  participated in two hearings, a telephonic status conference, and several depositions.

  He also briefed the motion for fees and costs. HRDC seeks compensation for 614.5

  hours of Douglass’ time.

        While Douglass performed high-quality work in this case, it appears that the

  amount of time he expended was due in part to his limited experience and in part to

  unnecessarily reinventing the wheel. HRDC has litigated numerous similar cases

  throughout the country. Marshall’s declaration in support of the motion for fees lists

                                          9
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 10 of 27 Pageid#: 4242




   30 examples of federal cases since the year 2000 in which HRDC or its predecessor,

   Prison Legal News, was the plaintiff, and which involved the First Amendment

   rights of prisoners and their correspondents. This case asserted two straightforward

   constitutional claims. It would have been reasonable for Douglass to use pleadings,

   motions, briefs, and instructions from HRDC’s prior cases as a starting point for the

   work he did in this case, which should have significantly reduced the number of

   hours required for research and drafting. I therefore find that a 25% reduction in

   Douglass’ hours is appropriate. I will reduce Douglass’ hours from 614.5 to 460.9.

   That number is the equivalent of nearly three months of full-time work on this case

   over a period of approximately two and a half years, which I find to be adequate

   given that HRDC will also be compensated for the work of three additional attorneys

   and three paralegals.

         The defendants argue that once W&C was retained and the Complaint was

   filed, HRDC’s in-house attorneys primarily served as client liaisons to outside

   counsel and performed little compensable legal work. The defendants request a

   reduction in an unspecified percentage to all time recorded by HRDC’s in-house

   attorneys after the filing of the Complaint. I have reviewed all the submitted post-

   Complaint time entries recorded by Marshall and Golden, and I reject the

   defendants’ contention. Both attorneys performed substantive legal work, such as

                                          10
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 11 of 27 Pageid#: 4243




   revising pleadings and motions and preparing for depositions. I decline to reduce

   the number of hours expended by Marshall and Golden on that basis.

         The defendants request an unspecified reduction in the hours recorded by

   HRDC’s paralegals due to block billing, billing for internal conferences, and billing

   for clerical tasks and tasks not directly in support of the litigation, such as updating

   subscriber lists. Block billing, where a timekeeper lists more than one task under

   the same time entry, makes it difficult to distinguish compensable tasks from

   noncompensable tasks. Purely clerical tasks such as mailing items and scheduling

   are generally considered part of an attorney’s overhead and typically are not

   compensable at a paralegal rate. Missouri v. Jenkins ex rel. Agyei, 491 U.S. 274,

   288 n.10 (1989).      Examples of compensable paralegal tasks include “factual

   investigation, including locating and interviewing witnesses; assistance with

   depositions, interrogatories, and document production; compilation of statistical and

   financial data; checking legal citations; and drafting correspondence.” Id.

         The time records of HRDC’s paralegals contain several entries for mailing

   items to co-counsel and inmates, a number of block-billed entries, and entries for

   activities like verifying prisoner custody status and updating databases. In many

   cases, it is difficult to determine whether the paralegals’ activities were conducted

   as part of preparing pleadings, exhibits, or briefs to be filed with the court, or whether

                                             11
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 12 of 27 Pageid#: 4244




   they were simply part of HRDC’s normal operations of sending materials to

   incarcerated persons. In addition, the paralegals recorded a large number of time

   entries for very brief internal meetings. Often, no specific task was performed

   immediately following such a meeting.        It is unclear whether these meetings

   represent status updates or meetings where an attorney simply gave a paralegal an

   assignment. Because of these various issues with the time entries of the HRDC

   paralegals, I will apply a 25% reduction to all paralegal time for which HRDC seeks

   compensation.

         The aforementioned reductions produce the following numbers of hours

   reasonably expended:

             x Thomas Hentoff, Partner, W&C: 41.8 hours;

             x Sean Douglass, Associate, W&C: 460.9 hours;

             x Daniel Marshall, General Counsel, HRDC: 236.5 non-travel hours

                plus 12.5 travel hours;

             x Deborah Golden, former Staff Attorney, HRDC: 11.3 hours; and

             x HRDC Paralegals: 129.15 hours,

   for a total of 750.5 attorney non-travel hours, 12.5 attorney travel hours, and 129.15

   paralegal hours.



                                           12
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 13 of 27 Pageid#: 4245




         The defendants request an 80% reduction in the number of hours recorded

   prior to the filing of the Complaint. They contend that it was improper for HRDC

   to spend more than a year and a half and in excess of 160 hours working on this case

   before filing suit. The reductions in hours I have already applied have the effect of

   reducing the pre-Complaint hours from 161.3 to 93.3, or approximately 58% of the

   pre-Complaint hours for which HRDC requested compensation.                While this

   reduction is not as large as that requested by the defendants, I find that no further

   reduction in the number of pre-suit hours is appropriate. HRDC was required to

   gather factual information about confiscations at four Jail Authority facilities,

   communicate with numerous inmates, submit appeal forms, and attempt informal

   resolution before it could file its Complaint. The fact that this work occurred over a

   lengthy period of time is not in itself a sufficient reason to disallow compensation

   for hours incurred in 2016 and 2017, before W&C was retained and the case was

   ultimately filed.

         Several of the Johnson factors support my conclusion that the numbers of

   attorney and paralegal hours listed above represent reasonable hours expended.

   Regarding the first Johnson factor, the starting point for calculating these numbers

   was the number of hours for which HRDC sought compensation, which I then

   adjusted downward to account for duplicative, excessive, and unclear billing.

                                           13
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 14 of 27 Pageid#: 4246




   HRDC represents that it already removed hundreds of hours from its time logs.

   While HRDC had a duty to exercise billing judgment prior to submitting its request

   for fees, its efforts in that regard do not prevent me from further reducing its recorded

   time in order to reach a number that I find reasonable given the facts and

   circumstances of the case. Applying the second Johnson factor, as I noted above,

   this case did not present particularly novel or difficult legal questions that would

   justify a larger expenditure of time. Rather, HRDC had previously litigated many

   similar cases. Similarly, this straightforward litigation did not demand the kind of

   special skills contemplated by the third Johnson factor. Considering these factors, I

   find that the number of hours produced by my stated reductions is a reasonable

   number of hours expended on this litigation. To the extent the defendants request

   elimination or reduction of specific line items on HRDC’s time logs, I find that no

   further reductions are warranted.

                                          2. Rates.

         HRDC requests compensation for its attorneys and paralegals at the following

   hourly rates:

             x $390 for Hentoff;

             x $250 for Douglass;

             x $380 for Marshall’s non-travel time, and $190 for his travel time;

                                            14
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 15 of 27 Pageid#: 4247




            x $380 for Golden; and

            x $125 for HRDC Paralegals.

   In support of these rates, HRDC has filed a declaration of Brenda E. Castañeda, a

   civil rights attorney who practices with the Legal Aid Justice Center and teaches at

   the University of Virginia School of Law, both located in Charlottesville, Virginia.

   She has also practiced with Blue Ridge Legal Services in Harrisonburg, Virginia. In

   addition, Douglass declares that the rates sought by him and Hentoff are less than

   half of their usual hourly rates. HRDC also cites a number of cases within the

   Western District of Virginia in which attorneys with similar levels of experience

   were awarded fees at hourly rates similar to those they request.

         The defendants contend that the rates sought by HRDC are excessive. They

   instead propose the following rates:

         x $350 for Hentoff;

         x $175 for Douglass;

         x $225 – 250 for Marshall’s non-travel time, and no compensation for his

            travel time; and

         x $250 – 300 for Golden.

         In support of these rates, the defendants have submitted a declaration of Lori

   J. Bentley, a Roanoke-based attorney who has represented the Jail Authority in the

                                          15
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 16 of 27 Pageid#: 4248




   past and whose firm appears to currently represent the Jail Authority. This apparent

   conflict of interest undermines the credibility of Bentley’s opinions. Nevertheless,

   she notes that she previously advised similar hourly rates in another case in which

   HRDC was the plaintiff and which did not involve the Jail Authority. See Aff. of

   Lori J. Bentley, Prison Legal News v. Nw. Reg’l Jail Auth., No. 5:15-CV-00061

   (W.D. Va. Jan. 31, 2020), ECF No. 133-1.

         Hentoff has 29 years of experience, including significant experience litigating

   cases involving 42 U.S.C. § 1983 and First Amendment claims. He co-chairs

   W&C’s First Amendment and Media practice group and also works in the areas of

   intellectual property litigation and complex civil litigation. He has led teams that

   won Washington Lawyers’ Committee Outstanding Achievement Awards for their

   pro bono representation of clients in prisoners’ rights matters.

         Douglass has 8 years of experience, including three years of judicial

   clerkships in federal district and appellate courts, two years with the U.S.

   Department of Justice’s Office of Legal Policy, and approximately three years with

   W&C.

         Marshall has 17 years of experience, mostly in the realm of criminal defense.

   He joined HRDC in 2017 and became General Counsel in 2019.



                                           16
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 17 of 27 Pageid#: 4249




         Golden has 21 years of experience, including extensive experience in civil

   rights litigation and prisoners’ rights litigation in particular. In addition to her work

   with several other civil rights-focused non-profit organizations, she served four

   years as the director of the DC Prisoners’ Project of the Washington Lawyers’

   Committee for Civil Rights & Urban Affairs. She has lectured and taught at the

   University of Virginia School of Law and the Georgetown University Law Center.

         I find that the relevant community for determining rates in this case is

   southwest Virginia, where this court sits. As this case was not particularly complex

   or undesirable, I conclude it would have been possible for HRDC to obtain counsel

   located in the Abingdon or Roanoke divisions of the Western District of Virginia.

   Having considered the opinions of Castañeda and Bentley, my own knowledge of

   customary rates in the southwest Virginia legal community, the particular needs of

   this case, and fee awards in similar cases, I find the following hourly rates to be

   reasonable and will apply them in calculating the lodestar figure:

         x $350 for Hentoff;

         x $225 for Douglass;

         x $300 for Marshall’s non-travel time and $150 for his travel time;

         x $300 for Golden; and

         x $125 for paralegals.

                                            17
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 18 of 27 Pageid#: 4250




         While Hentoff has significant experience and a national reputation (Johnson

   factor nine), this case did not present novel or difficult questions (Johnson factor

   two) or require specialized skills (Johnson factor three). There is no indication that

   Hentoff’s involvement in this matter came with any significant opportunity costs

   (Johnson factor four). While he supervised the W&C Associates who worked on

   this case, his direct involvement in the matter was relatively minimal. The case

   posed no unusual time limitations (Johnson factor seven). Contrary to the opinion

   of Castañeda, I do not find this case to have been particularly undesirable within the

   relevant legal community (Johnson factor ten).

         Regarding the fifth and twelfth Johnson factors, five years ago, I found $300

   to be a reasonable hourly rate for a partner-level attorney in an employment

   discrimination case against a government entity in southwest Virginia. Atkins v. Va.

   Dep’t of Transp., No. 1:13CV00057, 2015 WL 858870, at *3 (W.D. Va. Feb. 27,

   2015). The attorneys in that case had approximately one third as many years of

   experience as Hentoff, so I conclude that an upward adjustment is appropriate here.

   Two years ago, in a civil rights case by a former inmate against the Virginia

   Department of Corrections, I again found that $300 an hour was a reasonable rate

   for a partner-level attorney in this geographic area.        Latson v. Clarke, No.

   1:16CV00039, 2018 WL 5802473, at *2 (W.D. Va. Nov. 6, 2018). That attorney

                                           18
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 19 of 27 Pageid#: 4251




   had about half as many years of experience as Hentoff, and I find that Hentoff’s

   additional experience justifies the higher rate of $350 here. An hourly rate of $350

   for Hentoff also mirrors the partner-level rate awarded last year in an employment

   case against another public entity in the Roanoke division of the Western District of

   Virginia. Stultz v. Virginia, No. 7:13CV00589, 2019 WL 4741315, at *5 (W.D. Va.

   Aug. 15, 2019) R. & R. adopted in relevant part, 2019 WL 4740241 (Sept. 27,

   2019).2

         Douglass has practiced with W&C for approximately three years and had only

   recently joined the firm when this case was filed. While he undoubtedly gained

   significant knowledge and experience in his three years of federal clerkships and two

   years with the Department of Justice, he appears to have had little actual litigation

   experience when he began working on this case. His resume does not reveal any

   specialized knowledge or experience in the areas of First Amendment, prisoners’

   rights, or civil rights litigation (Johnson factor nine). I therefore find the requested

   hourly rate of $250 to be excessive for the relevant legal market. A rate of $225 is


         2
           HRDC cites Quesenberry v. Volvo Grp. N. Am., Inc., No. 1:09CV00022, 2010 WL
   2836201, at *8 (July 20, 2010), R. & R. adopted, 2010 WL 3521996 (W.D. Va. Sept. 3,
   2010), in support of its request for a higher rate for Hentoff. Quesenberry was a class
   action asserting claims under the Labor Management Relations Act and the Employee
   Retirement Income Security Act. It was a significantly more complex case than this one
   and required a greater degree of skill. I find that the rates deemed reasonable in
   Quesenberry do not support awarding fees at the same rates in this case.

                                            19
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 20 of 27 Pageid#: 4252




   reasonable in this geographic area for an attorney of Douglass’ experience level. See

   Latson, 2018 WL 5802473 at *2 (finding rate of $225 to be reasonable for associate

   attorney with five years of experience); Stultz, 2019 WL 4741315 at *5 (awarding

   rate of $225 for associate attorneys).

         Marshall has extensive experience as a litigator, although his experience in

   civil cases is more limited. While as General Counsel with 17 years of experience,

   I consider him to be a partner-level attorney, he is far less experienced than Hentoff,

   particularly in First Amendment and prisoners’ rights litigation. I find that a rate of

   $300 per hour is appropriate for Marshall.        This rate reflects his experience and

   reputation (Johnson factor nine) and is in line with the rates I have found reasonable

   for attorneys of similar experience in similar cases in this legal market (Johnson

   factors five and twelve). See Latson, 2018 WL 5802473 at *2; Atkins, 2015 WL

   858870 at *3. In accord with customary practice and HRDC’s request, I find that

   Marshall’s travel time should be compensated at half his usual rate, or $150 per hour.

         Golden has extensive experience in the realm of prisoners’ rights litigation

   and has more years of overall experience than Marshall, albeit fewer years of

   experience than Hentoff. Her tenure at HRDC as a Staff Attorney was brief, and her

   involvement in this case was limited. While the role of Staff Attorney is not



                                            20
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 21 of 27 Pageid#: 4253




   equivalent to a partner-level position, I find a rate of $300 per hour to be reasonable

   for Golden based on her significant experience (Johnson factor nine).

         Finally, HRDC requests a rate of $125 per hour for each of its paralegals

   which the defendants do not contest.

         Applying these rates to the reasonable hours expended, I find a total fee of

   $210,691.25 to be appropriate in this case.

         My calculation of the lodestar figure incorporates most of the Johnson factors.

   I do not find that any of the remaining Johnson factors warrants an enhancement or

   reduction in the lodestar amount. HRDC contends that its pursuit of this litigation

   prevented it from pressing other litigation elsewhere in the country (Johnson factor

   four), but I am unpersuaded by that assertion given that it was actively litigating

   several other cases at the same time as this one, including one in the Roanoke

   division of this court. The amount in controversy in this case was not particularly

   large, but HRDC sought and obtained preliminary and permanent injunctive relief

   as well as declaratory relief (Johnson factor eight). Nonetheless, I do not believe

   HRDC’s success in this regard warrants any enhancement of the lodestar figure. I

   find that the lodestar figure of $210,91.25 represents a reasonable number of hours

   expended on this litigation multiplied by reasonable hourly rates for the listed

   attorneys and paralegals.

                                           21
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 22 of 27 Pageid#: 4254




         B. Adjustments for Unsuccessful Claims and Degree of Success Achieved.

         HRDC was successful at virtually every stage of this litigation. At the

   summary judgment stage, I found that defendant Clear was entitled to qualified

   immunity on HRDC’s First Amendment claim. That holding, however, does not

   detract from HRDC’s success because the claim against Clear was inextricably

   intertwined with the First Amendment claim against the Jail Authority. All the

   claims asserted in this case shared a common core of facts and cannot be considered

   unrelated to one another. Thus, no adjustment to the lodestar is warranted to account

   for unsuccessful claims.

         In considering the degree of success obtained, I am required to compare the

   amount of damages sought to the amount recovered. McAfee, 738 F.3d at 93. The

   Complaint in this case did not seek a specified amount of damages; rather, it

   demanded nominal, compensatory, and punitive damages in amounts to be proved

   at trial. In an effort to streamline the litigation, HRDC ultimately agreed to waive

   its claim for punitive damages, and the parties agreed to compensatory damages of

   $750 for the First Amendment claim and $750 for the due process claim.

         HRDC also sought declaratory relief and a preliminary and permanent

   injunction, both of which it obtained.     In my view, securing declaratory and

   injunctive relief was HRDC’s primary goal in this suit. It therefore achieved a high

                                          22
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 23 of 27 Pageid#: 4255




   degree of success. I thus conclude that it is entitled to receive 100% of the lodestar

   amount of $210,691.25.

          This fee would be adequate to induce a competent attorney in the relevant

   market to undertake representation of a case like this. I therefore conclude that

   $210,691.25 is a reasonable attorney’s fee under § 1988 and satisfies the purposes

   of the fee-shifting statute.

                                           C. Expenses.

          Under § 1988, a prevailing plaintiff in a civil rights action is entitled to recover

   “those reasonable out-of-pocket expenses incurred by the attorney which are

   normally charged to a fee-paying client, in the course of providing legal services.”

   Spell v. McDaniel, 852 F.2d 762, 771 (4th Cir. 1988) (citation omitted); see also

   Daly v. Hill, 790 F.2d 1071, 1083–84 (4th Cir. 1986).

          HRDC seeks reimbursement for postage, airfare, hotel lodging, meals, taxis,

   rental cars, gasoline, parking fees, tolls, the filing fee for the Complaint, court

   reporter fees, and process server fees. The travel expenses sought are related to

   counsel’s attendance at witness interviews, court hearings, and depositions. HRDC

   asserts that it has already eliminated numerous expenses it incurred in litigating this

   case and seeks payment of only select essential costs.



                                             23
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 24 of 27 Pageid#: 4256




         The defendants argue that HRDC is not entitled to reimbursement for airfare,

   car rentals, and gasoline expenses for travel from Washington, D.C. to hearings,

   interviews, and depositions that took place within the Western District of Virginia.

   Instead, the defendants contend that this travel should be reimbursed at the then-

   applicable government mileage rate. The defendants also argue that the airfare

   prices for W&C counsel’s flights from Washington, D.C. to Tucson, Arizona, and

   Fort Lauderdale, Florida, are unreasonably expensive. In addition, they assert that

   local travel expenses to and from airports and rental car facilities, such as taxi fares

   and parking fees, are not compensable. In response to these objections, “HRDC

   amends its request to further reduce airfare costs for W&C attorneys by half (from

   $3,991.22 to $1,995.61) and car rental and gasoline costs to apply Defendants’

   proposed mileage rate (from $751.56 to $697.16).” Pl.’s Reply Br. 21, ECF No.

   139. I will accept HRDC’s concession as reasonable.

         The defendants contest the travel costs incurred by HRDC’s corporate

   designee Paul Wright to attend the organization’s deposition. Wright is based in

   Florida and flew to Washington, D.C., to testify at HRDC’s Rule 30(b)(6)

   deposition. The defendants first contend that Wright was a party to the case, and the

   costs of witnesses who are parties are not reimbursable. Alternatively, they argue

   that the presumptive location of a corporate deposition is the place in which the suit

                                            24
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 25 of 27 Pageid#: 4257




   was filed. They therefore contend that HRDC is not entitled to reimbursement for

   any of Wright’s travel costs related to attendance at the deposition. HRDC responds

   that Wright was not a party to the case and that it was the defendants’ decision to

   depose HRDC in Washington, DC, rather than in Abingdon.

         The defendants object to Marshall’s travel costs to attend the summary

   judgment hearing on the ground that other attorneys represented HRDC at the

   hearing and Marshall did not actively participate in orally arguing the pending

   motions. In response, “to minimize disputes and further streamline the issues before

   the Court, HRDC amends its request for litigation expenses incurred by HRDC’s

   General Counsel to eliminate from the HRDC Expense Record the round-trip cost

   of his flight to the hearing ($518.00).” Id. at 22.

         The defendants object to Hentoff’s travel costs to attend the preliminary

   injunction hearing and summary judgment hearing on the same grounds as

   Marshall’s. HRDC counters that Hentoff contributed by advising the associates who

   examined witnesses and argued the motions.

         I reject the defendants’ arguments regarding the travel expenses of Hentoff

   and Wright. I find that Wright’s travel to HRDC’s Rule 30(b)(6) deposition in

   Washington, D.C. was reasonable. I further find that it was reasonable for Hentoff,



                                            25
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 26 of 27 Pageid#: 4258




   as a supervising partner, to attend the preliminary injunction and summary judgment

   hearings. I will therefore award travel-related expenses for Wright and Hentoff.

         While HRDC has withdrawn its request for reimbursement of Marshall’s

   airfare to travel to the summary judgment hearing, it has not withdrawn its request

   for reimbursement of his rental car, gasoline, airport parking, and meal expenses. I

   find that Marshall’s attendance at the summary judgment hearing was reasonable

   and will allow the expenses.

         As I have held that no fees will be awarded for the hours recorded by Kelly

   and Chapman, I will also decline to award reimbursement of their airfare and

   lodging expenses.

         The allowed expenses total $14,871.89. I will require the defendants to

   reimburse HRDC for reasonable litigation expenses in that amount.

                                           IV.

         For the reasons given, it is ORDERED that the plaintiff’s Motion for

   Attorneys’ Fees and Costs, ECF No. 134, is GRANTED as modified by this Opinion

   and Order. Defendants Southwest Virginia Regional Jail Authority and Stephen

   Clear shall pay plaintiff Human Rights Defense Center attorneys’ fees in the amount

   of $210,691.25 and expenses in the amount of $14,871.89, for a total of $225,563.14.



                                          26
Case 1:18-cv-00013-JPJ-PMS Document 140 Filed 08/24/20 Page 27 of 27 Pageid#: 4259




                                               ENTER: August 24, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                      27
